JONES, Justice.
Appellant, Marvin K. Speigner, filed his complaint, which included a request for a temporary restraining order, enjoining the Defendants, pending final hearing, from removing him from his position with the Alabama National Guard. The trial Court issued such temporary restraining order ex parte. A hearing was set to determine whether the temporary restraining order *1121should be dissolved or whether Speigner was entitled to the protection of a preliminary injunction. At the conclusion of the hearing, the trial Court entered its order on July 14, 1978, denying Speigner a preliminary injunction and dissolving the temporary restraining order. From this interlocutory order, Speigner filed notice of appeal 28 days later, on August 11, 1978.
Rule 4(a)(1), ARAP, reads:
“ . . .In appeals from the following orders or judgments, such notice of appeal shall be filed within 14 days (2 weeks) of the date of the entry of the order or judgment appealed from: (A) any interlocutory order granting, continuing, modifying, refusing, or dissolving an injunction, or refusing to dissolve or modify an injunction . . .
For the failure of Appellant to comply with the 14-day period prescribed by the above Rule, this appeal is dismissed ex mero motu.
APPEAL DISMISSED.
TORBERT, C. J., and MADDOX, SHORES and BEATTY, JJ., concur.